Citation Nr: 0718793	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased evaluation for osteoarthritis 
of the lumbosacral spine with residuals of a compression 
fracture, currently evaluated as 40 percent disabling.

2. Entitlement to service connection for status post-cervical 
discectomy (claimed as neck condition, cervical).


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to June 1950 
and from August 1950 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

In the August 2006 hearing, the veteran testified as to the 
issue of an increased rating for status post-cervical 
discectomy.  This is not a condition for which service 
connection is in effect.  However, the Board notes that in a 
May 2006 rating decision, the veteran was denied service 
connection for status post-cervical discectomy.  As the 
August 2006 hearing was within the appellate period of one 
year for a timely notice of disagreement and expressed the 
veteran's dissatisfaction or disagreement with the May 2006 
rating decision denying service connection for status post-
cervical discectomy, the Board will construe the testimony, 
which was reduced to writing in the transcript, as a timely 
notice of disagreement.  38 C.F.R.    § 20.201; see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, a 
Statement of the Case addressing this issue should be issued 
to the veteran.  See Manlicon v. West, 12 Vet. App. 238 
(1999). 

The issue of service connection for status post-cervical 
discectomy (claimed as neck condition, cervical) is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDING OF FACT

In August 2006, the veteran withdrew his claim for an 
increased evaluation for osteoarthritis of the lumbosacral 
spine with residuals of a compression fracture, currently 
evaluated as 40 percent disabling.


CONCLUSION OF LAW

The criteria for dismissal of the appeal of an increased 
evaluation for osteoarthritis of the lumbosacral spine with 
residuals of a compression fracture, currently evaluated as 
40 percent disabling, are met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2006, the veteran withdrew his appeal on the issue 
of an increased rating for osteoarthritis of the lumbosacral 
spine with residuals of a compression fracture, evaluated as 
40 percent disabling.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In light of the veteran's withdrawal of the appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding this issue. Accordingly, the Board 
will dismiss the appeal with respect to this issue.





ORDER

The appeal of entitlement to an increased evaluation for 
osteoarthritis of the lumbosacral spine with residuals of a 
compression fracture, currently evaluated as 40 percent 
disabling, is dismissed.


REMAND

In a May 2006 rating decision, the RO denied service 
connection for status post- cervical discectomy.  The Board 
will construe the August 2006 hearing transcript as a timely 
notice of disagreement to this denial of service connection.  
The RO has not issued a Statement of the Case addressing this 
issue.  Thus, the Board finds that a remand for this action 
is necessary.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
19.26, 19.29, 19.30 (2006); Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case as to the 
denial of service connection for status 
post-cervical discectomy.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  See 38 C.F.R.                
§ 20.302(b) (2006).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


